Order entered December 1, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00985-CV

                                MINH NGUYEN, Appellant

                                             V.

                               TORINO ENGLISH, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-01041-2016

                                          ORDER
        Before the Court is appellant Minh Nguyen’s November 28, 2016 motion for extension of

time to file brief. We GRANT appellant’s motion and ORDER the brief filed by December 29,

2016.

        We caution appellant that any further motions before the Court must comply with the

Texas Rules of Appellate Procedure.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE